Exhibit 10.1

ZOGENIX, INC.

EMPLOYMENT INDUCEMENT EQUITY INCENTIVE AWARD PLAN

ARTICLE 1

PURPOSE

The purpose of the Zogenix, Inc. Employment Inducement Equity Incentive Award
Plan, as amended and restated (the “Plan”) is to promote the success and enhance
the value of Zogenix, Inc. (the “Company”) by linking the personal interests of
the members of Eligible Individuals to those of Company stockholders and by
providing such individuals with an incentive for performance to generate returns
to Company stockholders. The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
Eligible Individuals upon whose judgment, interest, and special effort the
successful conduct of the Company’s operation is largely dependent.

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” means the entity or person that conducts the general
administration of the Plan as provided in Article 11.

2.2 “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Dividend Equivalents award, a Stock Payment award, a Restricted
Stock Unit award or an Other Incentive Award granted to a Participant pursuant
to the Plan.

2.3 “Award Agreement” means any written notice, agreement, terms and conditions,
contract, or other instrument or document evidencing an Award, including through
electronic medium.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Change in Control” means and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.5(a)
or Section 2.5(c)) whose election by the Board or nomination for election by the



--------------------------------------------------------------------------------

Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.5(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b) or (c) with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent required
by Section 409A.

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations issued thereunder.

2.7 “Committee” means the committee of the Board described in Article 11.

2.8 “Consultant” means any consultant or adviser engaged to provide services to
the Company or any Parent or Subsidiary that qualifies as a consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares on a Form S-8 Registration Statement.

2.9 “Director” means a member of the Board, as constituted from time to time.

2.10 “Disability” means “disability,” as such term is defined in
Section 22(e)(3) of the Code.

2.11 “Dividend Equivalent” means a right granted to a Participant pursuant to
Section 7.1 to receive the equivalent value (in cash or Stock) of dividends paid
on Stock.

 

2



--------------------------------------------------------------------------------

2.12 “DRO” means a domestic relations order as defined by the Code or Title I of
the Employee Retirement Income Security Act of 1974, as amended from time to
time, or the rules thereunder.

2.13 “Effective Date” has the meaning set forth in Section 13.1.

2.14 “Eligible Individual” means any prospective Employee who has not previously
been an Employee or Director of the Company or a Parent or Subsidiary, or who is
commencing employment with the Company or Parent or Subsidiary following a bona
fide period of non-employment by the Company or a Parent or Subsidiary, if he or
she is granted an Award in connection with his or her commencement of employment
with the Company or a Parent or Subsidiary and such grant is an inducement
material to his or her entering into employment with the Company or a Parent or
Subsidiary (within the meaning of NASDAQ Stock Market Rule IM-5636-1 or any
successor rule, if the Company’s securities are traded on the NASDAQ Stock
Market, and/or the applicable requirements of any other established stock
exchange on which the Company’s securities are traded, as applicable, as such
rules and requirements may be amended from time to time). The Administrator may
in its discretion adopt procedures from time to time to ensure that a
prospective Employee is eligible to participate in the Plan prior to the
granting of any Awards to such individual under the Plan (including without
limitation a requirement that each such prospective Employee certify to the
Company prior to the receipt of an Award under the Plan that he or she has not
been previously employed by the Company or a Parent or Subsidiary, or if
previously employed, has had a bona fide period of non-employment, and that the
grant of Awards under the Plan is an inducement material to his or her agreement
to enter into employment with the Company or a Parent or Subsidiary).

2.15 “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or of any Parent or Subsidiary.

2.16 “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Stock (or other securities of the Company) or the
share price of Stock (or other securities) and causes a change in the per share
value of the Stock underlying outstanding Awards.

2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.18 “Fair Market Value” means, as of any given date, the fair market value of a
share of Stock on the date determined as follows:

(a) If the Stock is listed on any (i) established securities exchange (such as
the New York Stock Exchange and the NASDAQ Stock Market), (ii) national market
system or (iii) automated quotation system on which the Stock is listed, quoted
or traded, its Fair Market Value shall be the closing sales price for a share of
Stock as quoted on such exchange or system for such date or, if there is no
closing sales price for a share of Stock on the date in question, the closing
sales price for a share of Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(b) If the Stock is not listed on an established securities exchange, national
market system or automated quotation system, but the Stock is regularly quoted
by a recognized securities dealer, its Fair Market Value shall be the mean of
the high bid and low asked prices for such date or, if there are no high bid and
low asked prices for a share of Stock on such date, the high bid and low asked
prices for a share of Stock on the last preceding date for which such
information exists, as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or

 

3



--------------------------------------------------------------------------------

(c) If the Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith, as of any given date, the fair market value of a
share of Stock on the date determined by such methods or procedures as may be
established from time to time by the Administrator.

2.19 “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.

2.20 “Independent Director” means a Director of the Company who is not an
Employee of the Company and who qualifies as “independent” within the meaning of
NASDAQ Stock Market Rule 5605(a)(2), or any successor rule, if the Company’s
securities are traded on the NASDAQ Stock Market, and/or the applicable
requirements of any other established stock exchange on which the Company’s
securities are traded, as applicable, as such rules and requirements may be
amended from time to time.

2.21 “Misconduct” means the occurrence of any of, but not limited to, the
following: (i) conviction of the Participant of any felony or any crime
involving fraud or dishonesty; (ii) the Participant’s participation (whether by
affirmative act or omission) in a fraud, act or dishonesty or other act of
misconduct against the Company and/or any Parent or Subsidiary; (iii) conduct by
the Participant which, based upon a good faith and reasonable factual
investigation by the Company (or, if the Participant is an executive officer, by
the Board), demonstrates the Participant’s unfitness to serve; (iv) the
Participant’s violation of any statutory or fiduciary duty, or duty of loyalty
owed to the Company and/or any Parent or Subsidiary; (v) the Participant’s
violation of state or federal law in connection with the Participant’s
performance of his or her job which has an adverse effect on the Company and/or
any Parent or Subsidiary; and (vi) the Participant’s violation of Company policy
which has a material adverse effect on the Company and/or any Parent or
Subsidiary. Notwithstanding the foregoing, the Participant’s Disability shall
not constitute Misconduct as set forth herein. The determination that a
termination is for Misconduct shall be by the Administrator it its sole and
exclusive judgment and discretion. Notwithstanding the foregoing, if a
Participant is a party to an employment or severance agreement with the Company,
the Partnership or any Subsidiary in effect as of the date of grant of an Award
which defines “Misconduct” or “Cause” or a similar term, “Misconduct” for
purposes of the Plan and such Award shall have the meaning given to such term in
such employment or severance agreement.

2.22 “Non-Employee Director” means a Director of the Company who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition.

2.23 “Non-Qualified Stock Option” means an Option that is not intended to be or
otherwise does not qualify as an Incentive Stock Option.

2.24 “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. Any Option granted under the Plan shall be a
Non-Qualified Stock Option.

2.25 “Other Incentive Award” means an Award granted or denominated in Stock or
units of Stock pursuant to Section 7.4 hereof.

 

4



--------------------------------------------------------------------------------

2.26 “Parent” means any “parent corporation, as defined in Section 424(e) of the
Code and any applicable regulations promulgated thereunder, of the Company or
any other entity which beneficially owns, directly or indirectly, a majority of
the outstanding voting stock or voting power of the Company.

2.27 “Participant” means any Eligible Individual who has been granted an Award
pursuant to the Plan.

2.28 “Permitted Transferee” means, with respect to a Participant, any “family
member” of the Participant, as defined under the instructions to use of the Form
S-8 Registration Statement under the Securities Act or any other transferee
specifically approved by the Administrator.

2.29 “Plan” means this Zogenix, Inc. Employment Inducement Equity Incentive
Award Plan, as it may be amended from time to time.

2.30 “Restricted Stock” means Stock awarded to a Participant pursuant to Article
6 that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.

2.31 “Restricted Stock Unit” means a right to receive a share of Stock during
specified time periods granted pursuant to Section 7.3.

2.32 “Securities Act” means the Securities Act of 1933, as amended.

2.33 “Stock” means the common stock of the Company, par value $0.001 per share,
and such other securities of the Company that may be substituted for such common
stock pursuant to Article 10.

2.34 “Stock Appreciation Right” means a stock appreciation right granted
pursuant to Article 7.

2.35 “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Section 7.2.

2.36 “Subsidiary” means (a) any “subsidiary corporation” of the Company as
defined in Section 424(f) of the Code and any applicable regulations promulgated
thereunder, (b) any other entity of which a majority of the outstanding voting
stock or voting power is beneficially owned directly or indirectly by the
Company, or (c) any partnership or limited liability company of which 50% or
more of the capital and profits interest is owned, directly or indirectly, by
the Company or by one or more Subsidiaries or by the Company and one or more
Subsidiaries.

2.37 “Successor Entity” has the meaning set forth in Section 2.5.

2.38 “Termination of Consultancy” means the time when the engagement of a
Participant as a Consultant to the Company or to a Parent or Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding:
(a) terminations where there is a simultaneous employment or continuing
employment of the Participant by the Company or any Parent or Subsidiary, and
(b) terminations where there is a simultaneous reestablishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company or any Parent or Subsidiary. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy, including, but not by way of limitation, the
question of whether a particular leave of absence constitutes a Termination of
Consultancy. Notwithstanding any other provision of the Plan, the Company or any
Parent or Subsidiary has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.

 

5



--------------------------------------------------------------------------------

2.39 “Termination of Directorship” means the time when a Participant, if he or
she becomes a non-Employee Director, ceases to be a Director for any reason,
including, but not by way of limitation, a termination by resignation, failure
to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Directors.

2.40 “Termination of Employment” means the time when the employee-employer
relationship between a Participant and the Company or any Parent or Subsidiary
is terminated for any reason, with or without cause, including, but not by way
of limitation, a termination by resignation, discharge, death, Disability or
retirement; but excluding: (a) terminations where there is a simultaneous
reemployment or continuing employment of the Participant by the Company or any
Parent or Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between the Participant and the Company or any Parent or Subsidiary. The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Employment, including, but not
by way of limitation, the question of whether a particular leave of absence
constitutes a Termination of Employment.

2.41 “Termination of Service” shall mean the last to occur of a Participant’s
Termination of Consultancy, Termination of Directorship or Termination of
Employment, as applicable. A Participant shall not be deemed to have a
Termination of Service merely because of a change in the capacity in which the
Participant renders service to the Company or any Parent or Subsidiary (i.e., a
Participant who is an Employee becomes a Consultant) or a change in the entity
for which the Participant renders such service (i.e., an Employee of the Company
becomes an Employee of a Subsidiary), unless following such change in capacity
or service the Participant is no longer serving as an Employee, Director or
Consultant of the Company or any Parent or Subsidiary. In addition, if a
Termination of Service constitutes a payment event with respect to any Award
which provides for the deferral of compensation and is subject to Section 409A
of the Code, the Termination of Service must also constitute a “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h), to the extent
required by Section 409A of the Code.

ARTICLE 3

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Article 10 and Section 3.1(b), the aggregate number of shares of
Stock which may be issued or transferred pursuant to Awards under the Plan shall
be 2,700,000 shares of Stock.

(b) If any shares of Stock subject to an Award are forfeited or expire or such
Award is settled for cash (in whole or in part), the shares of Stock subject to
such Award shall, to the extent of such forfeiture, expiration or cash
settlement, again be available for future grants of Awards under the Plan and
shall be added back to the share limit set forth in this Section 3.1(b) in the
same number of shares as were debited from the share limit in respect of the
grant of such Award (as may be adjusted in accordance with Section 10.1 hereof).
Additionally, any shares of Stock tendered or withheld by the Company in payment
of the grant or exercise price or tax withholding obligation pursuant to any
Award shall again be available for the grant of an Award pursuant to the Plan.
If any shares of Restricted Stock are forfeited by a Participant or repurchased
by the Company pursuant to Article 6 hereof, such shares

 

6



--------------------------------------------------------------------------------

shall again be available for the grant of an Award pursuant to the Plan. The
payment of Dividend Equivalents in cash in conjunction with any outstanding
Awards shall not be counted against the shares of Stock available for issuance
under the Plan.

3.2 Stock Distributed. Any shares of Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock or treasury
Stock.

ARTICLE 4

ELIGIBILITY AND PARTICIPATION

4.1 Eligibility. Each Eligible Individual shall be eligible to be granted one or
more Awards pursuant to the Plan.

4.2 Participation. Subject to the provisions of the Plan, the Administrator may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right to be granted an Award pursuant to
this Plan.

4.3 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Administrator, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

4.4 Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

ARTICLE 5

STOCK OPTIONS

5.1 General. The Administrator is authorized to grant Options to Eligible
Individuals on the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock subject to an Option
shall be determined by the Administrator and set forth in the Award Agreement;
provided that the exercise price for any Option shall not be less than 100% of
the Fair Market Value of a share of Stock on the date the Option is granted.

(b) Time and Conditions of Exercise. The Administrator shall determine the time
or times at which an Option may be exercised in whole or in part. The
Administrator shall also determine the performance or other conditions, if any,
that must be satisfied before all or part of an Option may be exercised.

 

7



--------------------------------------------------------------------------------

(c) Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(i) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the Option or such portion of the Option;

(ii) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the shares of Stock are listed, quoted or
traded or any other applicable law. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

(iii) In the event that the Option shall be exercised pursuant to Section 9.3 by
any person or persons other than the Participant, appropriate proof of the right
of such person or persons to exercise the Option, as determined in the sole
discretion of the Administrator; and

(iv) Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the shares of Stock with respect to which
the Option, or portion thereof, is exercised, in a manner permitted by
Section 9.1 and 9.2.

5.2 Substitution of Stock Appreciation Rights. The Administrator may provide in
the Award Agreement evidencing the grant of an Option that the Administrator, in
its sole discretion, shall have the right to substitute a Stock Appreciation
Right for such Option at any time prior to or upon exercise of such Option,
subject to the provisions of Section 7.2 hereof; provided that such Stock
Appreciation Right shall be exercisable with respect to the same number of
shares of Stock for which such substituted Option would have been exercisable.

ARTICLE 6

RESTRICTED STOCK AWARDS

6.1 Grant of Restricted Stock. The Administrator is authorized to make Awards of
Restricted Stock to any Eligible Individual selected by the Administrator in
such amounts and subject to such terms and conditions as determined by the
Administrator.

6.2 Issuance and Restrictions. Restricted Stock shall be subject to such
repurchase restrictions, forfeiture restrictions, restrictions on
transferability and other restrictions as the Administrator may impose
(including, without limitation, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances, in such installments, or otherwise, as the Administrator
determines at the time of the grant of the Award or thereafter.

6.3 Repurchase or Forfeiture. Except as otherwise determined by the
Administrator at the time of the grant of the Award or thereafter, upon
Termination of Service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited or subject
to repurchase by the Company (or its assignee) under such terms as the
Administrator shall determine; provided, however, that the Administrator may
(a) provide in any Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
a Participant’s Termination of Service under certain circumstances, and (b) in
other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock.

 

8



--------------------------------------------------------------------------------

6.4 Certificates or Book Entries for Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine. Certificates or book entries evidencing shares of Restricted Stock
must include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company may, at its
discretion, retain physical possession of any stock certificate until such time
as all applicable restrictions lapse or the Award Agreement may provide that the
shares shall be held in escrow by an escrow agent designated by the Company.

6.5 Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.

ARTICLE 7

STOCK APPRECIATION RIGHTS

7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Individual selected by the Administrator. A Stock
Appreciation Right shall be subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall impose and shall be
evidenced by an Award Agreement.

7.2 Stock Appreciation Rights.

(a) A Stock Appreciation Right shall have a term set by the Administrator. A
Stock Appreciation Right shall be exercisable in such installments as the
Administrator may determine. A Stock Appreciation Right shall cover such number
of shares of Stock as the Administrator may determine. The exercise price per
share of Stock subject to each Stock Appreciation Right shall be set by the
Administrator.

(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying (i) the amount (if any) by which the Fair
Market Value of a share of Stock on the date of exercise of the Stock
Appreciation Right exceeds the exercise price per share of the Stock
Appreciation Right, by (ii) the number of shares of Stock with respect to which
the Stock Appreciation Right shall have been exercised, subject to any
limitations the Administrator may impose.

7.3 Payment and Limitations on Exercise.

(a) Payment of the amounts determined under Section 7.2(b) above shall be in
cash, in Stock (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Administrator.

(b) To the extent any payment under Section 7.2(b) is effected in Stock it shall
be made subject to satisfaction of all provisions of Article 5 above pertaining
to Options.

 

9



--------------------------------------------------------------------------------

ARTICLE 8

OTHER TYPES OF AWARDS

8.1 Dividend Equivalents.

(a) Any Eligible Individual selected by the Administrator may be granted
Dividend Equivalents based on the dividends on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Administrator.

(b) Unless otherwise determined by the Administrator, Dividend Equivalents with
respect to an Award with performance-based vesting that are based on dividends
paid prior to the vesting of such Award shall only be paid out to the
Participant to the extent that the performance-based vesting conditions are
satisfied and the Award vests.

(c) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

8.2 Stock Payments. Any Eligible Individual selected by the Administrator may
receive Stock Payments in the manner determined from time to time by the
Administrator. The number of shares of Stock or the number of options or other
rights to purchase shares of Stock subject to a Stock Payment shall be
determined by the Administrator and may be based upon the attainment of specific
performance goals determined appropriate by the Administrator.

8.3 Restricted Stock Units. The Administrator is authorized to make Awards of
Restricted Stock Units to any Eligible Individual selected by the Administrator
in such amounts and subject to such terms and conditions as determined by the
Administrator. At the time of grant, the Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Administrator shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the Eligible Individual to whom the Award is granted. On the
maturity date, the Company shall, subject to Section 9.5(b), transfer to the
Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit that is vested and scheduled to be distributed on such
date and not previously forfeited. The Administrator shall specify the purchase
price, if any, to be paid by the Participant to the Company for such shares of
Stock.

8.4 Other Incentive Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Awards that provide Participants with
shares of Stock or the right to purchase shares of Stock or that have a value
derived from the value of, or an exercise or conversion privilege at a price
related to, or that are otherwise payable in shares of Stock and which may be
linked to the attainment of specific performance goals determined appropriate by
the Administrator, in each case on a specified date or dates or over any period
or periods determined by the Administrator. In making such determinations, the
Administrator shall consider (among such other factors as it deems relevant in
light of the specific type of Award) the contributions, responsibilities and
other compensation of the particular Participant.

 

10



--------------------------------------------------------------------------------

8.5 Term. Except as otherwise provided herein, the term of any Award of Dividend
Equivalents, Stock Payments, Restricted Stock Units or Other Incentive Award
shall be set by the Administrator in its discretion.

8.6 Exercise or Purchase Price. The Administrator may establish the exercise or
purchase price, if any, of any Award of any Stock Payments, Restricted Stock
Units or Other Incentive Awards; provided, however, that such price shall not be
less than the par value of a share of Stock on the date of grant, unless
otherwise permitted by applicable state law.

ARTICLE 9

PROVISIONS APPLICABLE TO AWARDS

9.1 Payment. The Administrator shall determine the methods by which payments by
any Participant with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) shares of Stock
(including, in the case of payment of the exercise price of an Award, shares of
Stock issuable pursuant to the exercise of the Award) or shares of Stock held
for such period of time as may be required by the Administrator in order to
avoid adverse accounting consequences, in each case, having a Fair Market Value
on the date of delivery equal to the aggregate payments required, (c) delivery
of a written or electronic notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon exercise
or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale, or (d) other
form of legal consideration acceptable to the Administrator. The Administrator
shall also determine the methods by which shares of Stock shall be delivered or
deemed to be delivered to Participants. Notwithstanding any other provision of
the Plan to the contrary, no Participant who is a Director or an “executive
officer” of the Company within the meaning of Section 13(k) of the Exchange Act
shall be permitted to make payment with respect to any Awards granted under the
Plan, or continue any extension of credit with respect to such payment with a
loan from the Company or a loan arranged by the Company in violation of
Section 13(k) of the Exchange Act.

9.2 Tax Withholding. The Company or any Parent or Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company or such Parent or Subsidiary an amount sufficient to satisfy
federal, state, local and foreign taxes (including the Participant’s employment
tax obligations) required by law to be withheld with respect to any taxable
event concerning a Participant arising as a result of this Plan. The
Administrator may in its discretion and in satisfaction of the foregoing
requirement elect to have the Company or any Parent or Subsidiary, as
applicable, withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld (or allow the Participant to make such an election).
Notwithstanding any other provision of the Plan, the number of shares of Stock
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award (or which may be repurchased from the Participant of such Award
within six months (or such other period as may be determined by the
Administrator) after such shares of Stock were acquired by the Participant) in
order to satisfy the Participant’s federal, state, local and foreign income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares of Stock which
have a Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income. The Administrator shall
determine the fair market value of the Stock, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option or Stock Appreciation Right exercise involving
the sale of shares of Stock to pay the exercise price or any tax withholding
obligation.

 

11



--------------------------------------------------------------------------------

9.3 Limits on Transfer.

(a) Except as otherwise provided in Section 9.3(b):

(i) No right or interest of a Participant in any Award may be sold, pledged,
assigned, or transferred in any manner other than by will or the laws of descent
and distribution or, subject to the consent of the Administrator, pursuant to a
DRO, unless and until such Award has been exercised, or the shares underlying
such Award have been issued, and all restrictions applicable to such shares have
lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 9.3(a)(i); and

(iii) During the lifetime of the Participant, only the Participant may exercise
an Award (or any portion thereof) granted to him under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Participant, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his personal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

(b) Notwithstanding Section 9.3(a), the Administrator, in its sole discretion,
may determine to permit a Participant to transfer an Award to any one or more
Permitted Transferees, subject to the following terms and conditions: (i) an
Award transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution; (ii) any Award which is transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Award as applicable to the original Participant (other than the ability to
further transfer the Award); and (iii) the Participant and the Permitted
Transferee shall execute any and all documents requested by the Administrator,
including, without limitation documents to (A) confirm the status of the
transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.

9.4 Beneficiaries. Notwithstanding Section 9.3(a), a Participant may, in the
manner determined by the Administrator, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse. If no beneficiary has
been designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Administrator prior to the Participant’s death.

 

12



--------------------------------------------------------------------------------

9.5 Stock Certificates; Book Entry Procedures.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded. All Stock
certificates delivered pursuant to the Plan and all shares issued pursuant to
book-entry procedures are subject to any stop-transfer orders and other
restrictions as the Administrator deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The
Administrator may place legends on any Stock certificate or book-entry to
reference restrictions applicable to the Stock. In addition to the terms and
conditions provided herein, the Board may require that a Participant make such
reasonable covenants, agreements, and representations as the Board, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. The Administrator shall have the right to require any
Participant to comply with any timing or other restrictions with respect to the
settlement or exercise of any Award, including a window-period limitation, as
may be imposed in the discretion of the Administrator.

(b) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing shares of
Stock issued in connection with any Award and instead such shares of Stock shall
be recorded in the books of the Company (or, as applicable, its transfer agent
or stock plan administrator).

9.6 Paperless Administration. In the event that the Company establishes for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

10.7 Forfeiture Provisions. Pursuant to its general authority to determine the
terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Participant to agree by separate written or electronic instrument,
that: (a)(i) any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any shares of Stock underlying the
Award, must be paid to the Company, and (ii) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited, if
(b)(i) a Termination of Service occurs prior to a specified date, or within a
specified time period following receipt or exercise of the Award, or (ii) the
Participant at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the Administrator
or (iii) the Participant incurs a Termination of Service for Misconduct.

 

13



--------------------------------------------------------------------------------

ARTICLE 10

CHANGES IN CAPITAL STRUCTURE

10.1 Adjustments.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, distribution of Company assets to stockholders
(other than normal cash dividends), or any other corporate event affecting the
Stock or the share price of the Stock other than an Equity Restructuring, the
Administrator shall make equitable adjustments, if any, as the Administrator in
its discretion may deem appropriate to reflect such changes with respect to
(i) the aggregate number and type of shares of Stock that may be issued under
the Plan (including, but not limited to, adjustments of the limitations in
Section 3.1); (ii) the number and type of shares of Stock subject to outstanding
Awards; (iii) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan.

(b) In the event of any transaction or event described in Section 10.1(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate (including without limitation any Change in Control), or of changes in
applicable laws, regulations or accounting principles, the Administrator, in its
sole discretion and on such terms and conditions as it deems appropriate, either
by amendment of the terms of any outstanding Awards or by action taken prior to
the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
action is appropriate in order to prevent the dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been received upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 10.1(b) the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Participant’s rights, then
such Award may be terminated by the Company without payment) or (B) the
replacement of such Award with other rights or property selected by the
Administrator in its sole discretion; and

(ii) To provide that such Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or shall be substituted for by similar
options, rights or awards covering the stock of the successor or survivor
entity, or a parent or subsidiary thereof, with appropriate adjustments as to
the number and kind of shares and prices; and

(iii) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock or Restricted Stock Unit Awards and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future; and

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

 

14



--------------------------------------------------------------------------------

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 10.1(a) and 10.1(b):

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, will be proportionately
adjusted. The adjustments provided under this Section 10.1(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

(ii) The Administrator shall make such proportionate adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1).

10.2 Acceleration Upon a Change in Control. Notwithstanding Section 10.1, and
except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company, a Parent, a Subsidiary, or
other Company affiliate and a Participant, if a Change in Control occurs and a
Participant’s Awards are not continued, converted, assumed, or replaced by
(a) the Company or a Parent or Subsidiary of the Company, or (b) a Successor
Entity, then immediately prior to the Change in Control such Awards shall become
fully exercisable and/or payable, as applicable, and all forfeiture, repurchase
and other restrictions on such Awards shall lapse. Upon, or in anticipation of,
a Change in Control, the Administrator may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including but not
limited to the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Administrator,
in its sole and absolute discretion, shall determine.

10.3 Adjustments of Certain Awards. No adjustment or action described in this
Article 10 or in any other provision of the Plan shall be authorized with
respect to any Award to the extent such adjustment or action would result in
short-swing profits liability under Section 16 or violate the exemptive
conditions of Rule 16b-3 unless the Administrator determines that the Award is
not to comply with such exemptive conditions.

10.4 No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Administrator under the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.

10.5 Restrictions on Exercise. In the event of any pending stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock including any Equity Restructuring, for reasons of
administrative convenience, the Company in its sole discretion may refuse to
permit the exercise of any Award during a period of 30 days prior to the
consummation of any such transaction.

 

15



--------------------------------------------------------------------------------

ARTICLE 11

ADMINISTRATION

11.1 Administrator. The “Administrator” of the Plan shall be a Committee of the
Board, which shall consist solely of two or more members of the Board each of
whom is an Independent Director and a Non-Employee Director; provided that any
action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 11.1 or
otherwise provided in any charter of the Committee. Except as may otherwise be
provided in any charter of the Committee, appointment of Committee members shall
be effective upon acceptance of appointment; Committee members may resign at any
time by delivering written notice to the Board; and vacancies in the Committee
may only be filled by the Board.

11.2 Action by the Administrator. Unless otherwise established by the Board or
in any charter of the Company or the Committee, a majority of the Administrator
shall constitute a quorum and the acts of a majority of the members present at
any meeting at which a quorum is present, and acts approved in writing by a
majority of the Administrator in lieu of a meeting, shall be deemed the acts of
the Administrator. Each member of the Administrator is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or of any Parent or Subsidiary,
the Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company or any
Parent or Subsidiary to assist in the administration of the Plan.

11.3 Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and discretion to:

(a) Adopt procedures from time to time intended to ensure that an individual is
an Eligible Individual prior to the granting of any Awards to such individual
under the Plan (including without limitation a requirement, if any, that each
such individual certify to the Company prior to the receipt of an Award under
the Plan that he or she has not been previously employed by the Company or a
Subsidiary, or if previously employed, has had a bona fide period of
non-employment, and that the grant of Awards under the Plan is an inducement
material to his or her agreement to enter into employment with the Company or a
Subsidiary);

(b) Designate Eligible Individuals to receive Awards;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(e) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Administrator in its sole discretion determines;

 

16



--------------------------------------------------------------------------------

(f) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(g) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(j) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(k) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.

11.4 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.

11.5 Actions Required Upon Grant of Award. Following the issuance of any Award
under the Plan, the Company shall, in accordance with the listing requirements
of the applicable securities exchange, (a) promptly issue a press release
disclosing the material terms of the grant, including the recipient(s) of the
grant and the number of shares involved (and if the disclosure relates to an
award to only one person, or to executive officers, or the award was
individually negotiated, then the disclosure must include the identity of the
recipient), and (b) notify the applicable securities exchange of such grant no
later than the earlier to occur of (i) five calendar days after entering into
the agreement to issue the Award or (ii) the date of the public announcement of
the Award.

11.6 Amendment or Exchange of Awards. The Administrator may, without stockholder
approval, (a) amend any Award to reduce the per share exercise price of such an
Award below the per share exercise price as of the date the Award is granted and
(b) grant an Award in exchange for, or in connection with, the cancellation or
surrender of an Award having a higher per share exercise price.

ARTICLE 12

EFFECTIVE DATE

12.1 Effective Date. The Plan shall be effective on the date it is approved by
the Board (the “Effective Date”).

12.2 Stockholder Approval Not Required. It is expressly intended that approval
of the Company’s stockholders not be required as a condition of the
effectiveness of the Plan, and the Plan’s provisions shall be interpreted in a
manner consistent with such intent for all purposes. Specifically, NASDAQ Stock
Market Rule 5635(c) generally requires stockholder approval for stock option
plans or other equity compensation arrangements adopted by companies whose
securities are listed on the NASDAQ Stock Market pursuant to which stock awards
or stock may be acquired by officers, directors, employees or consultants of
such companies. NASDAQ Stock Market Rule 5635(c)(4) provides an exemption in
certain circumstances for “employment inducement” awards (within the meaning of
NASDAQ Stock Market Rule 5635(c)(4)). Notwithstanding anything to the contrary
herein, if the Company’s securities are traded on the NASDAQ Stock Market, then
Awards under the Plan may only be made to Employees who have not previously been
an Employee or Director of the Company or a Parent or Subsidiary, or following a
bona fide period of non-employment by the Company or a Parent or Subsidiary, in
each case as an inducement material to the Employee’s entering into employment
with the Company or a Parent or Subsidiary. Awards under the Plan will be
approved by (a) the Company’s Compensation Committee comprised of a majority of
the Company’s Independent Directors or (b) a majority of the Company’s
Independent Directors. Accordingly, pursuant to NASDAQ Stock Market Rule
5635(c)(4), the issuance of Awards and the shares of Stock issuable upon
exercise or vesting of such Awards pursuant to the Plan are not subject to the
approval of the Company’s stockholders.

ARTICLE 13

AMENDMENT, MODIFICATION, AND TERMINATION

13.1 Amendment, Modification, And Termination. The Board may terminate, amend or
modify the Plan at any time and from time to time; provided, however, that, to
the extent necessary and desirable to comply with any applicable law,
regulation, or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required. No termination, amendment, or modification of the Plan shall adversely
affect in any material way any Award previously granted pursuant to the Plan
without the prior written consent of the Participant.

 

17



--------------------------------------------------------------------------------

ARTICLE 14

GENERAL PROVISIONS

14.1 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Participants or
any other persons uniformly.

14.2 No Stockholders Rights. Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder with respect to shares of Stock
covered by any Award until the Participant becomes the record owner of such
shares of Stock.

14.3 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Parent or Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Parent or Subsidiary.

14.4 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Parent or Subsidiary.

14.5 Indemnification. To the extent allowable pursuant to applicable law, each
member of the Administrator or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own

 

18



--------------------------------------------------------------------------------

expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.

14.6 Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Parent or Subsidiary except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.

14.7 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

14.8 Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

14.9 Fractional Shares. No fractional shares of Stock shall be issued and the
Administrator shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares of Stock or whether such fractional shares of Stock
shall be eliminated by rounding up or down as appropriate.

14.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

14.11 Government and Other Regulations. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act any of the shares of Stock paid pursuant to the Plan. If the
shares of Stock paid pursuant to the Plan may in certain circumstances be exempt
from registration pursuant to the Securities Act, the Company may restrict the
transfer of such shares of Stock in such manner as it deems advisable to ensure
the availability of any such exemption.

14.12 Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the adoption of the Plan. Notwithstanding any
provision of the Plan to the contrary, in the event that following the adoption
of the Plan the Administrator determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the adoption of the
Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

 

19



--------------------------------------------------------------------------------

14.13 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California, without
regard to the conflicts of law principles thereof.

 

20



--------------------------------------------------------------------------------

ZOGENIX, INC.

EMPLOYMENT INDUCEMENT EQUITY INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

Zogenix, Inc., a Delaware corporation (the “Company”), pursuant to its
Employment Inducement Equity Incentive Award Plan (the “Plan”), hereby grants to
the holder listed below (“Participant”), an option to purchase the number of
shares of the Company’s Stock set forth below (the “Option”). This Option is
subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Stock Option Agreement.

 

Participant:  

 

   Grant Date:  

 

   Vesting Commencement Date:  

 

   Exercise Price per Share of Stock:  

$

   Total Exercise Price:  

$

   Total Number of Shares of Stock Subject to the Option:  

 

   shares Expiration Date:  

 

  

 

Type of Option:   x  Non-Qualified Stock Option Vesting Schedule:  
[To be specified in individual agreements]

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Option.

 

ZOGENIX, INC.     PARTICIPANT By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

      Address:   12400 High Bluff Drive, Suite 650     Address:  

 

  San Diego, CA 92130      

 



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Zogenix, Inc., a Delaware
corporation (the “Company”), has granted to Participant an Option under the
Company’s 2010 Equity Incentive Award Plan (the “Plan”) to purchase the number
of shares of Stock indicated in the Grant Notice.

ARTICLE I

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II

GRANT OF OPTION

2.1 Grant of Option; Employment Inducement Award. For good and valuable
consideration, receipt of which is acknowledged by the Company, effective as of
the Grant Date set forth in the Grant Notice (the “Grant Date”), the Company
irrevocably grants to Participant the Option to purchase any part or all of an
aggregate of the number of shares of Stock set forth in the Grant Notice, upon
the terms and conditions set forth in the Plan, the Grant Notice and this
Agreement. The Option shall be a Non-Qualified Stock Option. The Option is
intended to constitute an “employment inducement” award under Nasdaq Stock
Market (“Nasdaq”) Rule 5635(c)(4), and consequently is intended to be exempt
from the Nasdaq rules regarding shareholder approval of stock option plans or
other equity compensation arrangements. This Agreement and the terms and
conditions of the Option shall be interpreted in accordance and consistent with
such exemption.

2.2 Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date.

2.3 No Right to Continued Employment. Nothing in the Plan, the Grant Notice, or
this Agreement shall confer upon the Participant any right to continue in the
employ or service of the Company or any Parent or Subsidiary or shall interfere
with or restrict in any way the rights of the Company and any Parent or
Subsidiary, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
except to the extent expressly provided otherwise in a written agreement between
the Company or a Parent or Subsidiary and the Participant.

 

A-1



--------------------------------------------------------------------------------

ARTICLE III

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3 and 5.6, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of Participant’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided in the Grant Notice or provided
by the Administrator or as set forth in a written agreement between the Company
and Participant.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of ten years from the Grant Date;

(b) The expiration of three months following the date of Participant’s
Termination of Service, unless such termination occurs by reason of
Participant’s death, Disability or for Misconduct;

(c) The expiration of one year from the date of Participant’s death if
Participant dies prior to his or her Termination of Service or within three
months after his or her Termination of Service;

(d) The expiration of one year from the date of Participant’s Termination of
Service by reason of the Participant’s Disability; or

(e) The date of Participant’s Termination of Service by the Company for
Misconduct.

ARTICLE IV

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Section 5.1, during the
lifetime of the Participant, only Participant may exercise the Option or any
portion thereof, unless it has been disposed of pursuant to a DRO. After the
death of Participant, any exercisable portion of the Option may, prior to the
time when the Option becomes unexercisable under Section 3.3, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.

 

A-2



--------------------------------------------------------------------------------

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:

(a) An Exercise Notice in writing signed by Participant or any other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Administrator. Such notice shall be substantially in
the form attached as Exhibit B to the Grant Notice (or such other form as is
prescribed by the Administrator);

(b) The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

(c) Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price and any applicable
withholding tax shall be by any of the following, or a combination thereof, at
the election of Participant, subject to Section 9.1 of the Plan:

(a) Cash;

(b) Check;

(c) Delivery of a notice that the Participant has placed a market sell order
with a broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

(d) With the consent of the Administrator, by delivery of a full recourse
promissory note on such terms and conditions as may be approved by the
Administrator;

(e) With the consent of the Administrator, surrender of other shares of Stock
which (A) in the case of shares of Stock acquired from the Company, have been
owned by the Participant for more than six (6) months on the date of surrender
(or such longer or shorter period as may be determined by the Administrator),
and (B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Stock with respect to which the Option or
portion thereof is being exercised;

 

A-3



--------------------------------------------------------------------------------

(f) With the consent of the Administrator, surrendered shares of Stock issuable
upon the exercise of the Option having a Fair Market Value on the date of
exercise equal to the aggregate exercise price of the shares of Stock with
respect to which the Option or portion thereof is being exercised; or

(g) With the consent of the Administrator, property of any kind which
constitutes good and valuable consideration.

(h) Notwithstanding any other provision of the Plan or this Agreement, if
Participant is a Director or “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act, he or she shall not be permitted
to make payment pursuant to this Section 4.4, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company, in violation of Section 13(k) of the Exchange Act.

4.5 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Stock or issued shares of
Stock which have then been reacquired by the Company. Such shares of Stock shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:

(a) The admission of such shares of Stock to listing on all stock exchanges on
which such Stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its discretion, determine
to be necessary or advisable;

(d) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience; and

(e) The receipt by the Company of full payment for such shares of Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4.

4.6 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) and, once issued, such shares
of Stock shall be freely tradeable and non-forfeitable. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares of Stock are issued, except as provided in Article 10 of the
Plan.

 

A-4



--------------------------------------------------------------------------------

ARTICLE V

OTHER PROVISIONS

5.1 Option Generally Not Transferable.

(a) Subject to Section 5.1(c), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the shares of Stock underlying the Option have been issued, and
all restrictions applicable to such shares of Stock have lapsed. Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

(b) Unless transferred to a Permitted Transferee in accordance with
Section 5.1(c), during the lifetime of Participant, only Participant may
exercise the Option or any portion thereof, unless it has been disposed of
pursuant to a DRO. After the death of Participant, any exercisable portion of
the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.

(c) Notwithstanding any other provision in this Agreement, with the consent of
the Administrator, the Option may be transferred to, exercised by and paid to
one or more Permitted Transferees, subject to the terms and conditions set forth
in Section 9.3 of the Plan. Subject to such conditions and procedures as the
Administrator may require, a Permitted Transferee may exercise the Option or any
portion thereof during the Participant’s lifetime.

5.2 Adjustments. The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 10 of the Plan.

5.3 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to that
party. Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.3. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

5.4 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.5 Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement

 

A-5



--------------------------------------------------------------------------------

regardless of the law that might be applied under principles of conflicts of
laws. Should any provision of this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

5.6 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan, the
Grant Notice and this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

5.7 Entire Agreement; Amendments. The Plan and this Agreement (including all
Exhibits hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. This Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
Participant or such other person as may be permitted to exercise the Option
pursuant to Section 4.1 and by a duly authorized representative of the Company.

5.8 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.1, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

5.9 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.10 Not a Contract of Employment. Nothing in this Agreement, the Grant Notice,
or the Plan shall confer upon the Participant any right to continue to serve as
an employee or other service provider of the Company or any Parent or
Subsidiary.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO STOCK OPTION GRANT NOTICE

FORM OF EXERCISE NOTICE

Effective as of today,                      ,              the undersigned
(“Participant”) hereby elects to exercise Participant’s option to purchase
                     shares of the Stock (the “Shares”) of Zogenix, Inc. (the
“Company”) under and pursuant to the Zogenix, Inc. Employment Inducement Equity
Incentive Award Plan (the “Plan”) and the Stock Option Grant Notice and Stock
Option Agreement dated                     ,              (the “Option
Agreement”). Capitalized terms used herein without definition shall have the
meanings given in the Option Agreement.

 

Grant Date:     

 

Number of Shares of Stock as to which Option is Exercised:     

 

Exercise Price per Share of Stock:    $  

 

Total Exercise Price:    $  

 

Certificate to be issued in name of:     

 

Cash Payment delivered herewith:    $  

                                                                    
         (Representing the full Exercise

Price for the Shares, as well as any applicable withholding tax)

 

Type of Option:   x Non-Qualified Stock Option

1. Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Plan and the Option Agreement. Participant
agrees to abide by and be bound by their terms and conditions

2. Rights as Stockholder. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to Shares subject to the Option,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Article 10 of the Plan. The Shares
shall be freely tradeable and non-forfeitable.

3. Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.

4. Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement shall be binding upon Participant and his or
her heirs, executors, administrators, successors and assigns.

 

B-1



--------------------------------------------------------------------------------

5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
the Company and on Participant.

6. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

7. Notices. Any notice required or permitted hereunder shall be given in
accordance with the provisions set forth in Section 5.3 of the Option Agreement.

8. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

9. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan and the Option Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

 

ACCEPTED BY:

 

ZOGENIX, INC.

   

SUBMITTED BY:

 

PARTICIPANT

 

By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

            Address:          

 

       

 

 

B-2